DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 06/29/2021 has been entered. Claims 1 and 4-7 remain pending. Claims 2-3 have been canceled.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al., (US20170373302 effectively filed 12/11/2014) hereinafter Hirose in view of Urano et al., (US20160301061 cited with office action dated 05/30/2019), hereinafter Urano. 
Regarding Claim 1, Hirose discloses a rectangular secondary cell (Hirose [0034]) comprising: a case “11” including a box shaped case main body “12” (Hirose [0034]), reading on a cell can, the case accommodating an electrode assembly “14” (Hirose [0035]), reading on a winding group since it is configured for example by winding strip shaped electrodes together (Hirose [0002]) and the main body “12” having an open end (Hirose [0034]), reading on an opening portion, and a lid “13” (Hirose [0034]) provided with external terminals “15”, “16” (Hirose [0035]) which supply and receive power to and from the electrode assembly “14” (Hirose [0035]), the lid “13” closing the opening portion of the case main body “12” (Hirose [0034]). Hirose further discloses a flanged ring “74” (Hirose [0049], see also Annotated Fig. 5 “74”) reading on a gasket because it interfaces between the terminal “16” and the case lid “13” (Hirose [0049] and Annotated Fig. 5 “74”) having an interposed portion interposed between the 

    PNG
    media_image1.png
    391
    653
    media_image1.png
    Greyscale

Annotated Hirose Fig. 5
Hirose further discloses the gasket “14” wherein an external shape of the interposed portion (Annotated Fig. 5 interposed portion) is smaller than an external shape of the lower surface of the external terminal “16” (Annotated Fig. 5) since the interposed portion has a smaller outer diameter than the outer diameter of bottom of nut “75” part of terminal “16” (Hirose [0049]), and the terminal “16” includes tubular shaft portion “72” (Hirose [0047]), or cylindrical, and is protruding into the case “12” (Hirose Fig. 5 “72”), and wherein the external shape of the interposed portion has a similarity relationship with an external shape of the shaft portion “72” (Hirose [0049], see also annotated Fig. 5 
Hirose does not disclose wherein the external terminal includes a terminal head formed in a rectangular shape, and wherein the external terminal is configured as a unitary body.
In a similar field of endeavor as it pertains to terminal structure for rectangular secondary batteries (Urano Abstract), Urano teaches a similar external terminal “61” (Urano [0042]) having a cylindrical shaft portion “62” (Urano [0074]) protruding in the cell can (Urano [0074], Fig. 4A) and a terminal head “61” formed in a flat rectangular shape (Urano [0073], Fig. 5), which corresponds to the external terminal head of Hirose (conductive nut “75” Hirose [0049]) to fix the battery (Urano [0045]) wherein the external terminal “61”, and connection portion “62” is integrally formed unitary body (Urano [0073]) which is the same as “configured as a unitary body”. In this configuration, the connection 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the external terminal of Hirose to be configured as a unitary body having a rectangular head as taught by Urano in order to integrally fix the components together, reducing the overall number of components.
Regarding Claim 4, Hirose discloses all of the claim limitations as set forth above. Hirose further discloses wherein, in the gasket, the external shape of the interposed portion is arranged to be equally distant in a radial direction from the external shape of the shaft portion “72” since it is arranged concentrically about an axis through the middle of the shaft portion (Hirose Annotated Fig. 5, interposed portion is centered radially about shaft portion “72”).

    PNG
    media_image1.png
    391
    653
    media_image1.png
    Greyscale

Annotated Hirose Fig. 5

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al., (US20170373302 effectively filed 12/11/2014) hereinafter Hirose, in view of Urano et al., (US20160301061, cited with office action dated 05/30/2019) hereinafter Urano as applied to claim 1 Ota (JP2010282848 cited on IDS dated 10/09/2017 see also machine translation filed with office action dated 11/29/2019) hereinafter Ota.
Regarding Claim 5, Hirose discloses all of the claim limitations as set forth above. Hirose does not explicitly teach an embodiment wherein the interposed portion is arranged on a recess provided in the lid. 
In a similar field of endeavor as it pertains to a rectangular secondary battery, (Ota [0004]) Ota teaches wherein the lid has a depression where the seal member is placed (See e.g. Fig. 1, there is a depression between the lid plate “20” and the gasket “70”) that is known in the art. Furthermore the skilled artisan understands that such a recess in the lid would decrease the overall height of the battery, thus saving space.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a depression in the lid to accommodate the gasket of Hirose in order to further minimize the footprint of the battery, thus saving space.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al., (US20170373302 effectively filed 12/11/2014) hereinafter Hirose, in view of Urano et al., (US20160301061, cited with office action dated 05/30/2019) hereinafter Urano as applied to claim 1 above, and further in view of Tsunaki et al., (US20160254517) hereinafter Tsunaki.
Regarding Claims 6 and 7, Hirose discloses all of the claim limitations as set forth above. Hirose does not explicitly disclose wherein a surface of the lid opposed to the interposed portion is provided with a protrusion formed in an annular shape. 
In a similar field of endeavor as it pertains to terminals for rectangular secondary batteries (Tsunaki [0012]) Tsunaki teaches a similar battery terminal “115” having a cylindrical shaft portion “115a” (Tsunaki [0055]) electrically connected to the external terminal “105” and a similar gasket “169” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the annular protrusion portions taught by Tsunaki to the lid of Hirose opposite the interposed portion of the gasket in order to form a better seal between the gasket and the lid. 

Response to Arguments
Applicant's arguments filed 06/29/2021 have been fully considered but they are not persuasive. Applicant argues that the present application, the lower surface 72A of the terminal has a size that extends beyond the edge of the abutting surface 62b of the gasket 6, and as such the lower surface of the terminal presses both the thick part and the thin part of the gasket as illustrated in annotated Fig. 6A, pg. 3 of remarks. Applicant further argues that Hirose teaches the nut 75 having a chamfer opposing the thinner portion of the gasket and thus only presses the thick portion as illustrated in annotated Reference Fig. 5 on pg. 3 of remarks. 
The examiner submits that this feature is not claimed. The presence of chamfer of the nut, as it corresponds to the lower surface of the external terminal, is not precluded by the claim. Further, the prior art does not specify that any details on the chamfer portion, rather this feature is just illustrated in the figure. As the claim is currently written, it requires the gasket to have a cylindrical portion and a arguendo, that there is an unexpected difference, it arrives from features not yet claimed.
The applicant further argues that this shape of the gasket is as claimed to increase the compressive force per unit area to be higher thus improving seal performance, and illustrates that a compressive force applied to the thin portion of the gasket is transferred to the thick portion diagonally in addition to the vertical direction and alleges that the seal performance of the present application is higher than that of Hirose. 
The Examiner notes that there is no evidence that the seal performance would be greater in the present application compared with Hirose, but even assuming arguendo that a difference in compressive force occurs between the two gasket arrangements, this arises from features not yet claimed. 
The applicant argues that dependent claims 4-7 are allowable by way of dependency.
This argument is moot in view of the rejection of Claim 1 as set forth above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722